Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

1.	Applicant's election with traverse of Group II, claims 4, 6, 8-10, 12, 13, 15-17 and 22-23, as well as SEQ ID NO: 89 in the reply filed on 12/3/2021 is acknowledged. 
	Applicants argue that it would not pose a serious burden for the Examiner also search Group I because a search for the prior art relevant to the claims of Group II would provide the relevant prior art for Group I (response, page 1).
	The examiner maintains that the search and examining of all three groups is undue, as each group requires searching for different construct components and analysis of unrelated literatures given that examination also includes the determination that the requirement of 35 U.S.C 101 and 112 have also been met, not only those of 35 U.S.C. 102 and 103.
	Applicants also added new claims 28-41, in which claims 34-41 read on elected invention whereas claims 28-33 are drawn to a method of use of instant invention and will be joinable should instant invention found allowable.
	As a result, claims 1-3, 28-33 are withdrawn from consideration for being drawn to non-elected invention.

The requirement is still deemed proper and is therefore made FINAL.


					

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 4, 6, 8-10, 12, 13, 15-17, 22-23 and 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          A review of the full content of the specification indicates that a polypeptide having pesticidal activity and not occurring in nature and comprising amino acid sequence being 90% identical to the SEQ ID NO: 89 is essential to the operation of the claimed invention.

First, neither the specification nor the prior art teach conserved structure for the polypeptides comprising amino acid sequence being 90% identical to the SEQ ID NO: 89 that do not occur in nature. The only structure described is SEQ ID NO:89 which occurs in nature. 
Further, The Applicants do not describe any polynucleotide sequence that has at least 90% identity to SEQ ID NO:89.  The only structure disclosed is nucleotide sequence encoding the polypeptide of SEQ ID NO: 89.  There is no other species in claimed genus disclosed with a sequence that differs from SEQ ID NO: 89. Neither the specification nor the prior art teaches conserved structure for the claimed genus that is responsible for pesticidal activity.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
 Applicants fail to describe a representative number of polypeptide sequences falling within the scope of the claimed genus of polynucleotides encoding amino acid sequences having at least 90% sequence identity to SEQ ID NO: 89 having pesticidal activity and not present in nature.  Applicants only describe SEQ ID NO: 89.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polypeptide.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the protein of SEQ ID NO:89, it remains unclear what features identify  a protein of SEQ ID NO: 89.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong 

et al. (July 2016, GenBank Accession No. OCA73681).

	Jeong et al. teach a protein sequence from Chryseobacterium that is 90.5% identical to SEQ ID NO:89. 
	The reference did not teach nucleotide sequence encoding such protein is not occurring in nature.
	However, it would have been obvious for skilled in the art to use different codons to produce the same protein with the nucleotide sequences that are different from that natural occurring sequence encoding the same protein in Chryseobacterium. Such nucleotide sequence variants are obviously not occurring in nature. Those variants encoding the same protein are regarded as obvious variants that are patentably indistinct from the found in Chryseobacterium as such substitution is well known in the art..


RESULT 2
A0A1B8ZQ11_9FLAO
ID   A0A1B8ZQ11_9FLAO        Unreviewed;       279 AA.
AC   A0A1B8ZQ11;
DT   02-NOV-2016, integrated into UniProtKB/TrEMBL.
DT   02-NOV-2016, sequence version 1.
DT   07-APR-2021, entry version 15.
DE   SubName: Full=Cytotoxin leucocidin {ECO:0000313|EMBL:RTZ46723.1};
GN   ORFNames=BBI00_04690 {ECO:0000313|EMBL:OCA73681.1}, EJ377_22440
GN   {ECO:0000313|EMBL:RTZ46723.1};
OS   Chryseobacterium arthrosphaerae.
OC   Bacteria; Bacteroidetes; Flavobacteriia; Flavobacteriales; Weeksellaceae;
OC   Chryseobacterium group; Chryseobacterium.
OX   NCBI_TaxID=651561 {ECO:0000313|EMBL:OCA73681.1, ECO:0000313|Proteomes:UP000093432};
RN   [1] {ECO:0000313|EMBL:OCA73681.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CC-VM-7 {ECO:0000313|EMBL:OCA73681.1};
RA   Jeong J.-J., Kim D.W., Sang M.K., Choi I.-G., Kim K.D.;
RL   Submitted (JUL-2016) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|Proteomes:UP000093432}

RC   STRAIN=CC-VM-7 {ECO:0000313|Proteomes:UP000093432};
RA   Florea S., Webb J.S., Jaromczyk J., Schardl C.L.;
RL   Submitted (JUL-2016) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:RTZ46723.1, ECO:0000313|Proteomes:UP000276953}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ED882-96 {ECO:0000313|EMBL:RTZ46723.1,
RC   ECO:0000313|Proteomes:UP000276953};
RA   Lin J.-N., Lai C.-H., Yang C.-H., Huang Y.-H.;
RT   "Draft Genome Sequence of Chryseobacterium arthrosphaerae strain ED882-96
RT   Isolated from the Blood of a Patient with Liver Cirrhosis in Taiwan.";
RL   Submitted (DEC-2018) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:OCA73681.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; MAYG01000001; OCA73681.1; -; Genomic_DNA.
DR   EMBL; RYFC01000003; RTZ46723.1; -; Genomic_DNA.
DR   RefSeq; WP_065397681.1; NZ_MAYG01000001.1.
DR   EnsemblBacteria; OCA73681; OCA73681; BBI00_04690.
DR   KEGG; carh:EGY05_07895; -.
DR   Proteomes; UP000093432; Unassembled WGS sequence.
DR   Proteomes; UP000276953; Unassembled WGS sequence.
DR   InterPro; IPR004991; Aerolysin-like.
DR   Pfam; PF03318; ETX_MTX2; 1.
PE   4: Predicted;
SQ   SEQUENCE   279 AA;  30115 MW;  74922E58FAF2C002 CRC64;

  Query Match             90.5%;  Score 1307;  DB 101;  Length 279;
  Best Local Similarity   88.9%;  
  Matches  248;  Conservative   16;  Mismatches   15;  Indels    0;  Gaps    0;

Qy          1 MNSLQQITDAWGKWYSQQHGTTCRFTASTDYSSQSFLNDYHQYQVSTTTQNIVYDSNSLP 60
              |||||||||||||||||||||||||||||||||||||:|||||||||| |||||| ||||
Db          1 MNSLQQITDAWGKWYSQQHGTTCRFTASTDYSSQSFLDDYHQYQVSTTAQNIVYDDNSLP 60

Qy         61 TNGSDVAFETIYNNNTQVSNQQSLIETETSTQAFEWSITEALAIGVEISATEGVPAVASS 120
              ||||::||:|||||||| :|||||||| ||||:||||||||::|||||||||||||||||
Db         61 TNGSEIAFKTIYNNNTQAANQQSLIETATSTQSFEWSITEAVSIGVEISATEGVPAVASS 120

Qy        121 TQKVTVNLSLSSTQKSTVTNTQSWSVNTMLTIPPQSSIKADIVIGTQSYNINFTVSVMLN 180
              ||||||||||||||||||||||||||||:|||||||:|||||||||||||||||:|||||
Db        121 TQKVTVNLSLSSTQKSTVTNTQSWSVNTILTIPPQSTIKADIVIGTQSYNINFTLSVMLN 180

Qy        181 GYVAIWNNDKVNGHWLWFIPITQVFSDCIANNIIDTSGYDIVGGGVSTTASGVFTGSQGV 240
              |||||||||||||||||||||||||||||||||||||||| ||||:|||||||||||||:
Db        181 GYVAIWNNDKVNGHWLWFIPITQVFSDCIANNIIDTSGYDFVGGGISTTASGVFTGSQGI 240

Qy        241 NVVVNTIQYPLNSNDTSAKNSDFIDNPNVNTIVAMAGKE 279
              :| ||| |||||||  :||   ||| | |: ||||||||
Db        241 SVGVNTTQYPLNSNTDAAKEPGFIDTPAVSKIVAMAGKE 279

Conclusion

Claims 4, 6, 8-10, 12, 13, 15-17, 22-23 and 34-41 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662